DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                           RAYMOND PLATT,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D18-2231

                             [April 10, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barbara Anne McCarthy, Judge; L.T. Case No.
14013174CF10A.

  Carey Haughwout, Public Defender, and Erika Follmer, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley B. Moody, Attorney General, Tallahassee, and Alexandra A.
Folley, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Appellant appeals his sentence raising six issues. We remand on one
of these issues and otherwise affirm without discussion. The State
concedes the trial court erroneously added 3.2 points for prior convictions
more than fifteen years old. Defendant challenged the inclusion of the
priors in a Florida Rule of Criminal Procedure 3.800(b)(1) motion, and the
State declined to provide competent evidence demonstrating the
appellant’s release “from confinement, supervision, or other sanction”
within ten years of the new offense. Fla. R. Crim. P. 3.704(d)(14)(A); cf.
Dresch v. State, 150 So. 3d 1199, 1200 (Fla. 4th DCA 2014) (holding the
State was required to provide competent evidence that the defendant had
committed the crimes listed on his scoresheet when he challenged the
inclusion of the crimes in a rule 3.800(b)(1) motion). Accordingly, we
remand with instructions to the trial court to correct the scoresheet. See
Naugle v. State, 244 So. 3d 1127, 1128 (Fla. 4th DCA 2018). We do not
remand for resentencing, however, because “the record conclusively shows
that the trial court would have imposed the same sentence using a correct
scoresheet.” Id. (quoting Brooks v. State, 969 So. 2d 238, 241 (Fla. 2007)).
  Affirmed; remanded for correction of scoresheet only.

DAMOORGIAN, CONNER and FORST, JJ., concur.

                          *         *        *

  Not final until disposition of timely filed motion for rehearing.




                                    2